Order issued October 9, 2014




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-00477-CV

                       IN THE INTEREST OF: Z.C.S., A CHILD

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. FA-12-2032

                                         ORDER
                      Before Justices O’Neill, FitzGerald, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the motion of Lacinda Brese-

Lebron for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Lacinda Brese-Lebron as counsel of record for Cody Shane Brummett. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Cody Shane Brummett, 9650 Farmington Road, Van Alstyne, Texas 75495.

.



                                                   / Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE